DETAILED ACTION
This non-final action is in response to application filed on 06/26/2020. Claims 1-8 and 11 are pending of which claims 1, 4-6 and 8 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This Application is a Section 371 National Stage Application of International Application No. PCT/FR2018/053224, filed December 12, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2020 and 06/26/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawing
The drawings are accepted by the examiner.

Specification
The specification is accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sundaresan et al. (US 2016/0117184, Pub. Date Apr. 28, 2016), in view of Green et al. (US 2016/0255122, Pub. Date Sep. 1, 2016), further in view of Kawanoue (US 2018/0164768, filed Oct. 16, 2017).
As per claim 1, Sundaresan discloses a method for virtualizing a connected object communications network (see Sundaresan-Fig. 4A at blocks 405-410, Create Virtual Device Associated With Physical Device [connected object]; Sundaresan-Para. [0018], devices 135A-C may be referred to as network-connected devices), said connected object having at least one feature, called basic feature (see Sundaresan-Fig. 3A, physical attributes 335 of physical device 320; Sundaresan-Para. [0064], Physical attributes 335 may include inputs and outputs of the physical device, controls usable to control the physical device 320, components of the physical device, set points and value ranges of the components, and so forth), said method acts performed on a virtualization device (Sundaresan-Fig. 1, Server Computing Device 125), in order to obtain an avatar able to represent the connected object (Sundaresan-Para. [0061], Virtual device creator 260 generates a virtual device 270 from the identified device templates 232A-C associated with the physical device; Sundaresan-Para. [0069], Various embodiments may be performed by a server computing device [virtualization device] executing a virtual device [avatar]):
-	obtaining at least one identifier of the connected object to be virtualized (see Sundaresan-Para. [0059-0061], virtual device manager 250 obtains notification comprising unique device identifier to generate its virtual device);
-	obtaining at least one basic feature of the connected object to be virtualized (see Sundaresan-Fig. 2B, virtual device manager 250 obtains device template 232A including device attributes; Sundaresan-Para. [0061], The device attributes 275 may include a superset of attributes that the physical device actually has (e.g., of physical device attributes [basic feature]); Sundaresan-Para. [0064], Physical attributes 335 [basic feature] may include inputs and outputs of the physical device, controls usable to control the physical device 320, components of the physical device, set points and value ranges of the components, and so forth);
-	obtaining at least one enrichment feature for the connected object (see Sundaresan-Fig. 2B, virtual device manager 250 obtains device template 232A including device attributes; Sundaresan-Para. [0061], device attributes 275 may additionally include logical device attributes [enrichment feature]; Sundaresan-Para. [0065], virtual device 338 may include many logical attributes (e.g., properties, characteristics, behaviors, functionality, etc.) that the virtual device 338 possesses on behalf of the physical device, and which the physical device does not inherently possess); and
(Sundaresan-Para. [0061], Virtual device creator 260 generates a virtual device 270 [avatar] from the identified device templates 232A-C associated with the physical device), said avatar comprising at least:
-	a first data structure comprising said at least one basic feature of the connected object (see Sundaresan-Fig. 3A, virtual device 338 includes structure comprising physical attributes 335 [basic feature]);
-	a second data structure comprising said at least one enrichment feature (see Sundaresan-Fig. 3A, virtual device 338 includes structure comprising logical attributes 342 [enrichment feature]);
-	program instructions for implementing said at least one enrichment feature (Sundaresan-Par. [0061], device attributes 275 may additionally include logical device attributes that are implemented by a server computing device using business logic on behalf of a physical device; Sundaresan-Para. [0032], virtual device may change the temperature set point to 70 degrees Fahrenheit internally and may send a command to the physical device to change the set point to 70 degrees Fahrenheit on the physical device … the rule for controlling when to change the temperature set point would be considered a logical attribute [enrichment feature] assigned to the physical device).
Sundaresan does not explicitly disclose:
	avatar comprising at least one identifier of the connected object;
an address management structure, called proxy comprising at least one correspondence between at least one address of the avatar and at least one address of the connected object.

	avatar comprising at least one identifier of the connected object (see Green-Fig.1 and 2A, virtual device 130 includes meta data 210; Green-Para. [0044-0046], Registration meta data 210 may include for example a physical device identifier).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sundaresan in view of Green for avatar comprising at least one identifier of the connected object.
One of ordinary skill in the art would have been motived because it offers the advantage of providing the nature and properties of physical device (see Green-Para. [0049]).
Kawanoue teaches:
an address management structure, called proxy, comprising at least one correspondence between at least one address of the avatar and at least one address of the connected object (Kawanoue-Para. [0137], The virtual device management function 180 updates a device variable table 188 … The device variable table 188 maps a virtual device address and a real device address).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sundaresan in view of Kawanoue for providing an address management structure comprising at least one correspondence between at least one address of the avatar and at least one address of the connected object.
One of ordinary skill in the art would have been motived because it offers the advantage of keeping track of relationship between virtual device and physical device.
As per claim 4, Sundaresan discloses a method for implementing a virtualized object of a connected object in a communications network connected object (see Sundaresan-Fig. 4A, Control Physical Device [connected object] Using Virtual Device [virtualized object] at block 440), said virtualized object comprising an avatar of the connected object (see Sundaresan-Fig. 3A, virtual device 338 [avatar of virtualized object]), the method comprising the following acts on a device (Sundaresan-Fig. 1, Server Computing Device 125) for implementing the virtualized object (see Sundaresan-Fig. 4A, Control Physical Device [connected object] Using Virtual Device [virtualized object] at block 440):
obtaining a message for using the virtualized object (Sundaresan-Para. [0074], Controlling the physical device may additionally include receiving commands at the virtual device from a remote control application), said message comprising at least one feature to be implemented (Sundaresan-Para. [0028] if the embedded system is embedded in a heater or thermostat,  then the commands may include commands to increase or decrease a temperature);
obtaining the avatar of the virtualized object (see Sundaresan-Para. [0028], WAN accessible service obtains and uses an appropriate virtual device [avatar of virtualized object] to issue commands to device), said avatar (see Sundaresan-Fig. 3A, virtual device 338) comprising at least:
a first data structure comprising at least one basic feature  of the connected object (see Sundaresan-Fig. 3A, virtual device 338 includes structure comprising physical attributes 335 [basic feature]);
a second data structure comprising at least one enrichment feature (see Sundaresan-Fig. 3A, virtual device 338 includes structure comprising logical attributes 342 [enrichment feature]);
program instructions for implementing said at least one enrichment feature (Sundaresan-Par. [0061], device attributes 275 may additionally include logical device attributes that are implemented by a server computing device using business logic on behalf of a physical device; Sundaresan-Para. [0032], virtual device may change the temperature set point to 70 degrees Fahrenheit internally and may send a command to the physical device to change the set point to 70 degrees Fahrenheit on the physical device … the rule for controlling when to change the temperature set point would be considered a logical attribute [enrichment feature] assigned to the physical device);
comparing the feature to be implemented with the features of the avatar (see Sundaresan Fig. 3A and Para. [0074], virtual device comprising a plurality of logical attributes [enrichment features] and physical attributes [basic features], thus when the virtual device controlling the physical device it has to determine (by comparison) which logical attributes [enrichment features] or physical attributes [basic features] to implement);
on the basis of the results of the comparison (see Sundaresan Fig. 3A and Para. [0074], virtual device comprising a plurality of logical attributes [enrichment features] and physical attributes [basic features], thus when the virtual device controlling the physical device it has to determine (by comparison) which logical attributes [enrichment features] or physical attributes [basic features] to implement):
implementing the connected object in response to the feature to be implemented being a basic feature (Sundaresan-Para. [0032], The virtual device may change the temperature set point to 70 degrees Fahrenheit internally and may send a command to the physical device to change the set point to 70 degrees Fahrenheit on the physical device … the temperature set point and the controls usable to set the temperature set point would be considered physical attributes [basic feature] of the physical device; Sundaresan-Para. [0064], Physical attributes 335 [basic feature] may include inputs and outputs of the physical device, controls usable to control the physical device 320, components of the physical device, set points and value ranges of the components, and so forth), and/or
implementing the program instructions for implementing an enrichment feature in response to the feature to be implemented being an enrichment feature (Sundaresan-Para. [0032], The virtual device may change the temperature set point to 70 degrees Fahrenheit internally and may send a command to the physical device to change the set point to 70 degrees Fahrenheit on the physical device … the rule for controlling when to change the temperature set point would be considered a logical attribute [enrichment feature] assigned to the physical device; Sundaresan-Para. [0065], virtual device 338 may include many logical attributes (e.g., properties, characteristics, behaviors, functionality, etc.) that the virtual device 338 possesses on behalf of the physical device, and which the physical device does not inherently possess).
Sundaresan does not explicitly disclose:
avatar comprising an identification of the connected object;
an address management structure, called proxy, comprising a correspondence at least between at least one address of the avatar and at least one address of the connected object.
Green teaches:
	avatar comprising an identification of the connected object (see Green-Fig.1 and 2A, virtual device 130 includes meta data 210; Green-Para. [0046], Registration meta data 210 may include for example a physical device identifier).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sundaresan in view of Green for avatar comprising an identification of the connected object.
One of ordinary skill in the art would have been motived because it offers the advantage of providing the nature and properties of physical device (see Green-Para. [0049]).
Kawanoue teaches:
an address management structure, called proxy, comprising at least one correspondence between at least one address of the avatar and at least one address of the connected object (Kawanoue-Para. [0137], The virtual device management function 180 updates a device variable table 188 … The device variable table 188 maps a virtual device address and a real device address).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sundaresan in view of Kawanoue for providing an address management structure comprising at least one correspondence between at least one address of the avatar and at least one address of the connected object.
One of ordinary skill in the art would have been motived because it offers the advantage of keeping track of relationship between virtual device and physical device.

As per claim 8, Sundaresan discloses a virtualized object on a non-transitory computer-readable medium (Sundaresan-Fig. 3A, medium storing virtual device 338), comprising:
a connected object having at least an identifier (see Sundaresan-Para. [0059-0061], virtual device manager 250 obtains notification comprising unique device identifier to generate its virtual device), a basic feature (see Sundaresan-Fig. 3A, physical attributes 335 of physical device 320; Sundaresan-Para. [0064], Physical attributes 335 may include inputs and outputs of the physical device, controls usable to control the physical device 320, components of the physical device, set points and value ranges of the components, and so forth) and address (Sundaresan- Para. [0059], physical device may send a message to virtual device manager 250 notifying virtual device manager 250 of that device. The notification may include information identifying a particular device model, an OEM, a version number, a media access control (MAC) address, a serial number, a network address of the physical device, etc.);
an avatar of said connected object (see Sundaresan-Fig. 4A, virtual device [avatar] for a physical device [connected object]), comprising:
a first data structure comprising at least one basic feature of the connected object (see Sundaresan-Fig. 3A, virtual device 338 includes structure comprising physical attributes 335 [basic feature]);
a second data structure for implementing said at least one enrichment feature (see Sundaresan-Fig. 3A, virtual device 338 includes structure comprising logical attributes 342 [enrichment feature]);
program instructions for implementing said at least one enrichment feature (Sundaresan-Par. [0061], device attributes 275 may additionally include logical device attributes that are implemented by a server computing device using business logic on behalf of a physical device; Sundaresan-Para. [0032], virtual device may change the temperature set point to 70 degrees Fahrenheit internally and may send a command to the physical device to change the set point to 70 degrees Fahrenheit on the physical device … the rule for controlling when to change the temperature set point would be considered a logical attribute [enrichment feature] assigned to the physical device).
Sundaresan does not explicitly disclose:
avatar comprising an identification of the connected object;

Green teaches:
avatar comprising an identification of the connected object (see Green-Fig.1 and 2A, virtual device 130 includes meta data 210; Green-Para. [0046], Registration meta data 210 may include for example a physical device identifier).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sundaresan in view of Green for avatar comprising an identification of the connected object.
One of ordinary skill in the art would have been motived because it offers the advantage of providing the nature and properties of physical device (see Green-Para. [0049]).
Kawanoue teaches:
an address management structure, called proxy, comprising at least one correspondence between at least one address of the avatar and at least one address of the connected object (Kawanoue-Para. [0137], The virtual device management function 180 updates a device variable table 188 … The device variable table 188 maps a virtual device address and a real device address).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sundaresan in view of Kawanoue for providing an address management structure comprising at least one correspondence between at least one address of the avatar and at least one address of the connected object.
.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sundaresan et al. (US 2016/0117184, Pub. Date Apr. 28, 2016), in view of Green et al. (US 2016/0255122, Pub. Date Sep. 1, 2016), in view of Kawanoue (US 2018/0164768, filed Oct. 16, 2017) and further in view of Wang (US 2014/0089416, Mar. 27, 2014).
	As per claim 2, Sundaresan-Green-Kawanoue discloses the method according to claim 1, as set forth above, Sundaresan also discloses wherein the enrichment act furthermore comprises subacts of:
receiving a request to enrich the object (see Sundaresan-Para. [0057], receiving device templates from user), comprising at least one requested enrichment feature (see Sundaresan-Para. [0057], receiving device templates from user; see Sundaresan-Fig. 2B, virtual device manager 250 obtains device template 232A including device attributes; Sundaresan-Para. [0061], device attributes 275 may additionally include logical device attributes [enrichment feature]).
Sundaresan-Green-Kawanoue does not explicitly disclose:
comparing the requested enrichment feature with the enrichment features of the avatar;
on the basis of the results of the comparison, validating said enrichment feature in the avatar.
Wang teaches:
(Wang-Para. [0057], determining whether the same identification information exists in a database);
on the basis of the results of the comparison, validating the data in database (see Wang-Para. [0057], verify a copy of data already exists).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Sundaresan-Green-Kawanoue in view of Wang for comparing the requested enrichment feature with the enrichment features of the avatar; on the basis of the results of the comparison, validating said enrichment feature in the avatar.
One of ordinary skilled in the art would have been motivated because it offers advantage of ensuring no duplicate copies of device attributes storing in the virtual device for saving storage space.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sundaresan et al. (US 2016/0117184, Pub. Date Apr. 28, 2016), in view of Green et al. (US 2016/0255122, Pub. Date Sep. 1, 2016), in view of Kawanoue (US 2018/0164768, filed Oct. 16, 2017), further in view of Ozeki (US 2016/0067990, Mar. 10, 2016).
As per claim 3, Sundaresan-Green-Kawanoue discloses the method according to claim 1, as set forth above, Sundaresan does not explicitly disclose wherein the enrichment act comprises validating all of the enrichment features available in the avatar.
Ozeki teaches:
validating all of the features available (Ozeki-Para. [0078], verify all the functions for an existing generation).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Sundaresan-Green-Kawanoue in view of Ozeki for validating all of the enrichment features available in the avatar. 
One of ordinary skilled in the art would have been motivated because it offers advantage of verifying if individual functions normally operate (Ozeki-Para. [0078]).

Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sundaresan et al. (US 2016/0117184, Pub. Date Apr. 28, 2016), in view of Kawanoue (US 2018/0164768, Filed Oct. 16, 2017).
As per claim 5, Sundaresan discloses a device (Sundaresan-Fig. 1, Server Computing Device 125) for virtualizing a connected object of a communications network (see Sundaresan-Fig. 4A at blocks 405-410, Create Virtual Device Associated With Physical Device [connected object]; Sundaresan-Para. [0018], devices 135A-C may be referred to as network-connected devices), said object having at least one feature, called basic feature (see Sundaresan-Fig. 3A, physical attributes 335 of physical device 320; Sundaresan-Para. [0064], Physical attributes 335 may include inputs and outputs of the physical device, controls usable to control the physical device 320, components of the physical device, set points and value ranges of the components, and so forth), the virtualization device comprising:
a processor (Sundaresan-Fig. 6, processing device 602); and
a non-transitory computer-readable medium comprising instructions stored thereon (Sundaresan-Fig. 6, data storage device 618) which when executed by the processor configure the device to:
obtain at least one identifier (see Sundaresan-Para. [0059-0061], virtual device manager 250 obtains notification comprising unique device identifier to generate its virtual device) and at least one basic feature of the connected object (see Sundaresan-Fig. 2B, virtual device manager 250 obtains device template 232A including device attributes; Sundaresan-Para. [0061], The device attributes 275 may include a superset of attributes that the physical device actually has (e.g., of physical device attributes [basic feature]); Sundaresan-Para. [0064], Physical attributes 335 [basic feature] may include inputs and outputs of the physical device, controls usable to control the physical device 320, components of the physical device, set points and value ranges of the components, and so forth);
generate an avatar (Sundaresan-Para. [0061], Virtual device creator 260 generates a virtual device 270 [avatar] from the identified device templates 232A-C associated with the physical device);
generate a first data structure comprising said at least one basic feature of the connected object (see Sundaresan-Fig. 2B, virtual device manager 250 creates virtual device 270 comprising device attributes 275; Sundaresan-Para. [0061], The device attributes 275 may include a superset of attributes that the physical device actually has (e.g., of physical device attributes [basic feature]));
obtain at least one enrichment feature for the connected object (see Sundaresan-Fig. 2B, virtual device manager 250 obtains device template 232A comprising device attributes 240; Sundaresan-Para. [0044], The device attributes 240A-C may be physical attributes of a physical device and/or logical attributes);
generate a second data structure comprising said at least one enrichment feature for the connected object (see Sundaresan-Fig. 2B, virtual device manager 250 creates virtual device 270 comprising device attributes 275; Sundaresan-Para. [0061], device attributes 275 may additionally include logical device attributes [enrichment feature]);
obtain program instructions for implementing said at least one enrichment feature (Sundaresan-Par. [0061], device attributes 275 may additionally include logical device attributes that are implemented by a server computing device using business logic on behalf of a physical device; Sundaresan-Para. [0032], virtual device may change the temperature set point to 70 degrees Fahrenheit internally and may send a command to the physical device to change the set point to 70 degrees Fahrenheit on the physical device … the rule for controlling when to change the temperature set point would be considered a logical attribute [enrichment feature] assigned to the physical device).
Sundaresan does not explicitly disclose:
generate a data structure, called proxy, comprising at least one correspondence between at least one address of the avatar and at least one address of the connected object.
Kawanoue teaches:
generate a data structure, called proxy, comprising at least one correspondence between at least one address of the avatar and at least one address of the connected  (Kawanoue-Para. [0137], The virtual device management function 180 updates a device variable table 188 … The device variable table 188 maps a virtual device address and a real device address).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sundaresan in view of Kawanoue for providing an address management structure comprising at least one correspondence between at least one address of the avatar and at least one address of the connected object.
One of ordinary skill in the art would have been motived because it offers the advantage of keeping track of relationship between virtual device and physical device.

As per claim 6, Sundaresan discloses a device (Sundaresan-Fig. 1, Server Computing Device 125A) for implementing a virtualized object of a connected object in a communications network (see Sundaresan-Fig. 4A, Control Physical Device [connected object] Using Virtual Device [virtualized object] at block 440), the comprising:
a processor (Sundaresan-Fig. 6, processing device 602); and
a non-transitory computer-readable medium comprising instructions stored thereon (Sundaresan-Fig. 6, data storage device 618) which when executed by the processor configure the device to:
obtain a message for using the virtualized object (Sundaresan-Para. [0074], Controlling the physical device may additionally include receiving commands at the virtual device from a remote control application), said message comprising at least one feature to be implemented (Sundaresan-Para. [0028] if the embedded system is embedded in a heater or thermostat,  then the commands may include commands to increase or decrease a temperature);
obtain an avatar of the virtualized object (see Sundaresan-Para. [0028], WAN accessible service obtains and uses an appropriate virtual device [avatar of virtualized object] to issue commands to device);
obtain a first data structure comprising at least one basic feature of the connected object (see Sundaresan-Para. [0028] and Sundaresan-Fig. 3A, WAN accessible service obtains and uses an appropriate virtual device [avatar of virtualized object] comprising data structure that comprising physical attributes [basic feature]; Sundaresan-Para. [0032], virtual device may change the temperature set point to 70 degrees Fahrenheit internally and may send a command to the physical device to change the set point to 70 degrees Fahrenheit on the physical device … the temperature set point and the controls usable to set the temperature set point would be considered physical attributes [basic feature] of the physical device);
obtain a second data structure comprising at least one enrichment feature (see Sundaresan-Para. [0028] and Sundaresan-Fig. 3A, WAN accessible service obtains and uses an appropriate virtual device [avatar of virtualized object] comprising data structure comprising logical attribute [enrichment feature]; Sundaresan-Para. [0032], virtual device may change the temperature set point to 70 degrees Fahrenheit internally and may send a command to the physical device to change the set point to 70 degrees Fahrenheit on the physical device … the rule for controlling when to change the temperature set point would be considered a logical attribute [enrichment feature] assigned to the physical device);
obtain program instructions for implementing said at least one enrichment feature (Sundaresan-Par. [0061], device attributes 275 may additionally include logical device attributes that are implemented by a server computing device using business logic on behalf of a physical device; Sundaresan-Para. [0032], virtual device may change the temperature set point to 70 degrees Fahrenheit internally and may send a command to the physical device to change the set point to 70 degrees Fahrenheit on the physical device … the rule for controlling when to change the temperature set point would be considered a logical attribute [enrichment feature] assigned to the physical device);
compare the feature to be implemented with the features of the avatar (see Sundaresan Fig. 3A and Para. [0074], virtual device comprising a plurality of logical attributes [enrichment features] and physical attributes [basic features], thus when the virtual device controlling the physical device it has to determine (by comparison) which logical attributes [enrichment features] or physical attributes [basic features] to implement);
implementing, on the basis of the results of the comparison (see Sundaresan Fig. 3A and Para. [0074], virtual device comprising a plurality of logical attributes [enrichment features] and physical attributes [basic features], thus when the virtual device controlling the physical device it has to determine (by comparison) which logical attributes [enrichment features] or physical attributes [basic features] to implement):
in response to the feature to be implemented being a basic feature (Sundaresan-Para. [0032], A virtual device established for the thermostat may include a rule stating that a temperature minimum of 70 degrees Fahrenheit is to be applied at 7:00 AM on weekdays. The virtual device may change the temperature set point to 70 degrees Fahrenheit internally and may send a command to the physical device to change the set point to 70 degrees Fahrenheit on the physical device … the temperature set point and the controls usable to set the temperature set point would be considered physical attributes [basic feature] of the physical device; Sundaresan-Para. [0064], Physical attributes 335 [basic feature] may include inputs and outputs of the physical device, controls usable to control the physical device 320, components of the physical device, set points and value ranges of the components, and so forth), and/or
the program instructions for implementing an enrichment feature in response to the feature to be implemented being an enrichment feature (Sundaresan-Para. [0032], A virtual device established for the thermostat may include a rule stating that a temperature minimum of 70 degrees Fahrenheit is to be applied at 7:00 AM on weekdays. The virtual device may change the temperature set point to 70 degrees Fahrenheit internally and may send a command to the physical device to change the set point to 70 degrees Fahrenheit on the physical device … the rule for controlling when to change the temperature set point would be considered a logical attribute [enrichment feature] assigned to the physical device; Sundaresan-Para. [0065], virtual device 338 may include many logical attributes (e.g., properties, characteristics, behaviors, functionality, etc.) that the virtual device 338 possesses on behalf of the physical device, and which the physical device does not inherently possess).
Sundaresan does not explicitly disclose:
obtain an address management structure, called proxy, comprising a correspondence at least between at least one address of the avatar and at least one address of the connected object.
Kawanoue teaches:
obtain an address management structure, called proxy, comprising a correspondence at least between at least one address of the avatar and at least one address of the connected object (Kawanoue-Para. [0137], The virtual device management function 180 updates a device variable table 188 … The device variable table 188 maps a virtual device address and a real device address).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sundaresan in view of Kawanoue for providing an address management structure comprising at least one correspondence between at least one address of the avatar and at least one address of the connected object.
One of ordinary skill in the art would have been motived because it offers the advantage of keeping track of relationship between virtual device and physical device.

Claims 7 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sundaresan et al. (US 2016/0117184, Pub. Date Apr. 28, 2016), in view of Kawanoue (US 2018/0164768, Filed Oct. 16, 2017) and further in view of Buford et al. (US 2006/0031367, Pub. Date Feb. 0, 2006).
As per claim 7, Sundaresan-Kawanoue discloses the method according to claim 5, as set forth above, Sundaresan does not explicitly the device is implemented in a home gateway.
	Buford teaches:
	the device is implemented in a home gateway (Buford-Para. [0031], the virtual device may be implemented on the home network or home gateway computer system).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Sundaresan-Kawanoue in view of Buford for the device is implemented in a home gateway. 
One of ordinary skilled in the art would have been motivated because it offers advantage of allowing gateway to construct new virtual devices that offer functionality not currently available (Buford-Para. [0031] and [0036]).

Claim 11 is the device claim and recites similar subject matters to those recited in claim 7; thus, claim 11 is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoppert (US 2018/0189090) Exposing Hardware Work Queues As Virtual Devices in Virtual Machines;
Knibbe et al. (US 2010/0214948) Apparatus and Method of Configuring A Device In A Network;
Asenjo et al. (US 2014/0336786) Using Cloud-Based Data for Virtualization of an Industrial Automation Environment With Information Overlays;
Pianigiani et al (US 10,742,501) Automation of Maintenance Mode Operations for Network Devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487.  The examiner can normally be reached on Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453